CHIEF JUSTICE SAYLOR, dissenting
I incorporate my comments from my previous expressions in this case in support of my continuing disapproval of the extraordinary course of these proceedings. See League of Women Voters of Pa. v. Commonwealth , --- Pa. ----, ----, 178 A.3d 737, 830-835 (2018) (Saylor, C.J., dissenting); League of Women Voters of Pa. v. Commonwealth , --- Pa. ----, ----, 175 A.3d 282, 286-87 (2018) (per curiam ) (Saylor, C.J., dissenting). The latest round includes: the submission, within the past few days, of more than a dozen sophisticated redistricting plans; the lack of an opportunity for critical evaluation by all of the parties; the adoption of a judicially created redistricting plan apparently upon advice from a political scientist who has not submitted a report as of record nor appeared *1122as a witness in any court proceeding in this case; and the absence of an adversarial hearing to resolve factual controversies arising in the present remedial phase of this litigation. In these circumstances, the displacement to the judiciary of the political responsibility for redistricting-which is assigned to the General Assembly by the United States Constitution-appears to me to be unprecedented.